Exhibit 10.3




ASSET ASSIGNMENT AGREEMENT




This ASSET ASSIGNMENT AGREEMENT (the “Agreement”), is effective as of this
October ___, 2009 (the “Effective Date”) between Thrive Worldwide LLC, a Nevada
limited liability company (the “Assignor”) and Ethos Environmental, Inc., a
Nevada corporation (the “Assignee”).




In consideration of the mutual agreements contained herein, and for good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:




1.

Assignment. Assignor hereby irrevocably assigns his rights, title and interest
to any and all assets used by Assignor for the benefit of Assignee, or in any
other way held by Assignor on behalf of Assignee, including but not limited to
the Exigo software system, the service agreement between Thrive and Exigo
Office, Inc. (“Exigo”) dated on or about February 24, 2009, the ownership to the
URL www.ecomates.com and any related URLs (the “Assigned Rights”), and the
Assignee hereby accepts such assignment. Upon the execution and delivery of this
Agreement by the Assignor, the Assignee shall, as of the date hereof, acquire
the Assigned Rights and succeed to the rights, title and interest of Assignor
thereunder.




2.

Governing Law. Except to the extent preempted by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
California.




3.

Successors. This Agreement shall be binding upon Assignor’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and assigns.




4.

Counterparts. This Agreement may be signed in counterpart, each of may be an
original or facsimile copy, and both with the same effect as if the signatures
thereto and hereto were upon the same instrument.




IN WITNESS WHEREOF, the Assignor and Assignee have executed this Assignment
Agreement.




Assignor:

Thrive Worldwide, LLC




_________________________

By:




Assignee:

Ethos Environmental, Inc.







__________________________

By:






